          Case 1:21-mj-00158-ZMF Document 9 Filed 02/20/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :      CASE NO. 21-MJ-158
               v.                             :
                                              :
CHRISTOPHER W. ORTIZ,                         :
                                              :
                       Defendant.             :

            CONSENT MOTION TO CONTINUE PRELIMINARY HEARING
              AND TO EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves to continue the preliminary hearing scheduled for

February 26, 2021, to April 21, 2021, and to exclude time under the Speedy Trial Act. Government

counsel has conferred with defense counsel Dani Jahn, who joins in this request. The parties submit

that good cause exists to continue the preliminary hearing.

       On January 22, 2021, the defendant was charged in a two-count criminal complaint with

knowingly entering or remaining in any restricted Capitol building or grounds without lawful

authority in violation of 18 U.S.C. § 1752(a), and violent entry and disorderly conduct on Capitol

grounds in violation of 40 U.S.C. § 5104(e)(2). Five days later, the defendant was arrested in New

York, where he appeared for his initial appearance. He appeared before this Court for the first time

on February 5, 2021. The Court scheduled a preliminary hearing for February 26, 2021, and

excluded time under the Speedy Trial Act.

       The parties request that the preliminary hearing be continued until April 21, 2021, and that

time be excluded under the Speedy Trial Act. The Speedy Trial Act requires that the government

file an information or indictment against a defendant within 30 days of arrest. 18 U.S.C. § 3161(b).

However, the Act excludes any period of delay when a judge grants a continuance and finds that
          Case 1:21-mj-00158-ZMF Document 9 Filed 02/20/21 Page 2 of 2




“the ends of justice served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

       Here, the exclusion of time through April 21, 2021, best serves the ends of justice and

outweighs the interests of the public and the defendant in a speedy trial and indictment because

the additional time will allow the defense to review discovery and the government to provide

additional discovery.

       WHEREFORE, the parties respectfully request that the Court continue the preliminary

hearing until April 21, 2021, and exclude time through and including April 21, 2021, for purposes

of any computation under the Speedy Trial Act.

                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             N.Y. Bar No. 4444188

                                     By:       /s/ Kondi J. Kleinman
                                             KONDI J. KLEINMAN
                                             California Bar No. 241277
                                             Assistant United States Attorney
                                             Fraud Section
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-6887
                                             Kondi.Kleinman2@usdoj.gov




                                                 2
